Case 1:19-cv-03537-AMD-VMS Document 7 Filed 06/14/19 Page 1 of 4 PageID #: 25




                                             Douglas C. Palmer
                                             D

   6/14/2019                                 //s/Priscilla Bowens
Case 1:19-cv-03537-AMD-VMS Document 7 Filed 06/14/19 Page 2 of 4 PageID #: 26




                                            Douglas C. Palmer


    6/14/2019                                /s/Priscilla Bowens
Case 1:19-cv-03537-AMD-VMS Document 7 Filed 06/14/19 Page 3 of 4 PageID #: 27




                                              Douglas C. Palmer


   6/14/2019                                  /s/Priscilla Bowens
Case 1:19-cv-03537-AMD-VMS Document 7 Filed 06/14/19 Page 4 of 4 PageID #: 28




                                              Douglas C. Palmer
                                              D


     6/14/2019                                //s/Priscilla Bowens
